     Case 2:19-cv-00917-MCE-DMC Document 18 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY SMITH,                                         No. 2:19-CV-0917-MCE-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    RAMOS, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 17).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:19-cv-00917-MCE-DMC Document 18 Filed 05/29/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues appointment of counsel is warranted because he is indigent. This

 9   does not describe an exceptional circumstance but a circumstance common to almost every

10   prisoner pursuing a case in federal court. Further, a review of the record reflects that this case is

11   not complex, either legally or factually, and plaintiff has thus far been able to articulate his claims

12   on his own. Finally, at this state of the litigation with a motion to dismiss the complaint pending,

13   the Court cannot say that plaintiff has any particular likelihood of success on the merits.

14                  It appears that plaintiff’s motion for the appointment of counsel was filed in

15   response to defendants’ motion to dismiss and in lieu of an opposition thereto. On the Court’s

16   own motion, plaintiff will be granted an extension of time to file a response to defendants’ motion

17   to dismiss.

18                  Accordingly, IT IS HEREBY ORDERED that:

19                  1.      Plaintiff’s request for the appointment of counsel (ECF No. 17) is denied;

20   and
21                  2.      Plaintiff may file an opposition to defendants’ motion to dismiss within 30

22   days of the date of this order.

23

24

25   Dated: May 28, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         2
